                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION


RODNEY F. BOWDEN                                                             PLAINTIFF


VS.                          CASE NO. 4:18CV00630 PSH


NANCY A. BERRYHILL, Acting Commissioner,
    Social Security Administration                                          DEFENDANT


                                         JUDGMENT

      Pursuant to the Order filed in this matter this date, this case is dismissed with prejudice.

      IT IS SO ORDERED this 5th day of August, 2019.



                                                UNITED STATES MAGISTRATE JUDGE
